If what took place at court square where the sale was made, was all that occurred in respect to the foreclosure, there would be much force in the appellant's argument, but when what occurred there is coupled with the execution of the deed embracing as a part of its consideration, the attorney's fee of $4,021.63, its acceptance by the defendant, and the fact that defendant included said fee in the itemized statement furnished to the mortgagor, along with the other items necessary to be paid on redemption, the conclusion cannot be escaped that defendant intended to bid the amount stated in the deed, and the contention now made is foreclosed by said statement.
Application overruled.
ANDERSON, C. J., and THOMAS and KNIGHT, JJ., concur.